Citation Nr: 0415408	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-25 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant's income is excessive for the purpose 
of entitlement to payment of death pension benefits.




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to June 
1972; he died in November 2001.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (VA) in 
Jackson, Mississippi, which, in pertinent part, denied 
entitlement to death pension benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the 
statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

Death pension is a monthly benefit payable by the VA to a 
veteran's surviving spouse or child because of the veteran's 
nonservice-connected death.  38 U.S.C.A. §§ 101(8), 1521(j), 
1541(a) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23 (2003).  
Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 
C.F.R. §§ 3.3, 3.24 (2003).  In determining annual income, 
all payments of any kind or from any source (including 
salary, retirement or annuity payments, or similar income, 
which has been waived) shall be included except for listed 
exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 
3.271(a) (2003).  Social Security benefits for any household 
member, including those for an adult child from a former 
marriage, are not specifically excluded under 38 C.F.R. § 
3.272 (2003).  Such income is therefore included as countable 
income.  Medical expenses in excess of five percent of the 
maximum income rate allowable, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21 (2003).  The appellant's claim for death pension 
benefits was received by VA on December 26, 2001.  Effective 
December 1, 2001, the maximum allowable rate for a surviving 
spouse with no children was $6,407; effective December 1, 
2002, the maximum allowable rate for a surviving spouse with 
no children was $6.497.  See M21-1, part I, Appendix B.

The claims file includes a March 2003 printout from the 
Social Security Administration (SSA), that indicates the 
appellant's son from her first marriage, for whom she is the 
principal caretaker, received Social Security Disability 
Income (SSDI) benefits of $608 monthly in July 2001, $624 
monthly in December 2001, $632 monthly in December 2002.

In March 2003, the RO notified the appellant that her 
reported family income of $7,296 per year (in SSDI based on 
$608 monthly for her son) exceeded the limit set by law for a 
surviving spouse without any children.  The appellant 
maintains that her son's income should be excluded since he 
is not a child, having been born in 1962; he was not the 
veteran's son; and he is living with her because there is no 
one else to care for him.  Alternatively, in April 2003, the 
appellant filed an application to have her son's SSDI 
excluded on the basis of hardship.  The RO has not yet 
adjudicated this latter request.  Since grant of any 
exclusion of the son's income would affect the outcome of 
this appeal, the issues are inextricably intertwined and 
action on this appeal must be deferred until the RO has 
adjudicated the appellant's request for a hardship exclusion.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, 
the Board notes that the appellant has not indicated whether 
she has unreimbursed medical expenses, which might be 
subtracted from countable income so as to permit her to 
receive death pension benefits.  Thus, a remand is necessary 
to obtain verification of the appellant's countable income 
and possible exclusions from income from December 2001 to the 
present.  38 C.F.R. §§ 3.271, 3.272.  The Board reminds the 
appellant that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board must 
therefore defer action on the issue of entitlement to death 
pension benefits at this time.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the appellant to 
verify her countable income, including 
that for her disabled son, and possible 
exclusions from income for each twelve-
month period from December 2001 to the 
present by submitting VA Forms 21-0518-1, 
Improved Pension Eligibility Verification 
Report for a surviving spouse with no 
children (EVR) and VA Forms 21-8416, 
Medical Expense Report for each twelve-
month period.  Any replies or failures to 
respond should be noted in writing and 
associated with the claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)), and the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) is 
fully complied with and satisfied.  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue on appeal.

3.  After adjudicating the appellant's 
application for exclusion of children's 
income and undertaking any additional 
development deemed essential, the RO 
should readjudicate the claim of 
entitlement to improved death pension 
benefits based upon the entire evidence 
of record.  If any determination remains 
adverse, the appellant should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until she receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




